Citation Nr: 0917598	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  05-33 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for a left ear disability.

2.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for a left eyelid disability.

3.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for loss of sensation on the left side of the 
face.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to August 
1976 and from September 1978 to March 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for a left ear disability (left ear hearing 
loss with pain and gustatory sweating), a left eyelid 
disability (muscle and neurological impairment manifested by 
drooping eyelid and closing eye), and loss of sensation on 
the left side of the face.

In July 2006, the Veteran testified before the Board at a 
hearing that was held via videoconference from the RO.  At 
that hearing, the Veteran submitted additional evidence 
directly to the Board, accompanied by a waiver of RO 
consideration.  In July 2007, the Board remanded the claim 
for additional development.


FINDINGS OF FACT

1.  On June 10, 2003, the Veteran underwent a left 
superficial parotidectomy for pleomorphic adenoma at a VA 
Medical Center.  His informed consent was obtained prior to 
surgery.

2.  The Veteran's residual conditions include claimed left 
ear hearing loss with pain and gustatory sweating, a left 
eyelid disability (muscle and neurological impairment 
manifested by drooping eyelid and closing eye), and loss of 
sensation on the left side of the face.
3.  The preponderance of the evidence indicates that the 
Veteran's residual conditions were reasonably foreseeable 
consequences of his June 2003 VA surgery.

4.  There is no competent evidence of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance on the part of VA in providing the June 2003 
left superficial parotidectomy for pleomorphic adenoma.


CONCLUSIONS OF LAW

1.  The criteria for compensation under the provisions of 38 
U.S.C.A. § 1151 for a left ear disability (left ear hearing 
loss with pain and gustatory sweating) have not been met.  
38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.361 (2008).

2.  The criteria for compensation under the provisions of 38 
U.S.C.A. § 1151 for a left eyelid disability (left muscle and 
neurological impairment manifested by drooping eyelid and 
closing eye) have not been met.  38 U.S.C.A. §§ 1151, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.361 (2008).

3.  The criteria for compensation under the provisions of 38 
U.S.C.A. § 1151 for loss of sensation on the left side of the 
face have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.361 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compensation Under 38 U.S.C.A. § 1151 

The Veteran contends that he developed multiple disabling 
conditions as a result of negligent medical care on the part 
of VA.  Specifically, he maintains that his left ear hearing 
loss with pain, gustatory sweating, left muscle and 
neurological impairment manifested by drooping eyelid and 
closing eye, and loss of sensation on the left side of the 
face are all due to a June 10, 2003, surgery (left 
superficial parotidectomy for pleomorphic adenoma) performed 
at the VA Medical Center in Little Rock, Arkansas.  Although 
the Veteran acknowledges that the June 2003 surgery was 
performed with his signed consent, he nevertheless asserts 
that he was led to believe that there was only a small chance 
"that anything would go wrong."  

When a Veteran suffers injury or aggravation of an injury as 
a result of VA hospitalization or medical or surgical 
treatment, not the result of the Veteran's own willful 
misconduct or failure to follow instructions, and the injury 
or aggravation results in additional disability or death, 
then compensation, including disability, death, or dependency 
and indemnity compensation, shall be awarded the same manner 
as if the additional disability or death were service 
connected.  38 U.S.C.A. § 1151 (West 2002).

A disability is a qualifying disability if it was not the 
result of the Veteran's willful misconduct, the disability 
was caused by hospital care, medical or surgical treatment, 
or examination furnished the Veteran under any law 
administered by the VA, and the proximate cause of the 
disability or death was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the VA in furnishing the hospital care, 
medical or surgical treatment, or examination; or was an 
event not reasonably foreseeable.  38 U.S.C.A. § 1151(a) 
(West 2002). 

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the Veteran's additional disability or death.  Merely showing 
that a Veteran received care or treatment and that the 
Veteran has an additional disability does not establish 
causation.  38 C.F.R. § 3.361(c)(1).  

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c)(2).   
 
To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a Veteran's additional 
disability, it must be shown that the hospital care or 
medical or surgical treatment caused the Veteran's additional 
disability or death; and (i) VA failed to exercise the degree 
of care that would be expected of a reasonable health care 
provider, or (ii) VA furnished the hospital care or medical 
or surgical treatment without the Veteran's informed consent.  
Determinations of whether there was informed consent involve 
consideration of whether the health care providers 
substantially complied with the requirements of 38 C.F.R. § 
17.32.  Minor deviations from the requirements of 38 C.F.R. 
§ 17.32 that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  38 C.F.R. § 
3.361(d)(1).

Whether the proximate cause of a Veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).  

The Veteran's VA medical records reflect that in April 2003, 
he was treated for a left parotid mass, which was diagnosed 
as a pleomorphic adenoma.  On June 10, 2003, the Veteran 
underwent surgery (left superficial parotidectomy) to excise 
the pleomorphic adenoma.  Prior to undergoing surgery, the 
Veteran was advised by VA medical providers of the risks 
associated with the procedure and his informed consent was 
obtained.

VA post-surgical treatment records indicate that the Veteran 
tolerated the procedure well and that his neck dressing was 
dry and intact.  A hemovac was used to suction the small 
amount of fluid drainage from the surgical wound.  A VA 
treatment note dated June 11, 2003, indicated that the 
Veteran had some "confusion" about the "drain output" of 
his surgical wound.  However, the Veteran expressly denied 
experiencing pain.  Nor did he report any problems with 
hearing, dizziness, tinnitus, or any other post-operative 
complications.  An audiological examination was administered, 
which revealed the Veteran's word recognition scores to be 
excellent in the right and left ears.  It was noted that the 
Veteran was not tested for acoustic admittance in his left 
ear due to the bandage on the side of his head.  The 
audiological examiner expressly stated that the Veteran was 
not a candidate for hearing aids at that time.

Due to the Veteran's expressed intent to "go home and stay 
with [his] brother in Little Rock," he was discharged from 
inpatient care on June 11, 2003, and told to return the next 
day for further assessment of his "drain output."  Follow-
up on June 12, 2003, showed that the Veteran's facial nerve 
was intact, and his surgical drain tube was removed.  He was 
subsequently treated for several weeks on an outpatient basis 
and prescribed topical and oral medication for facial pain 
and discomfort. 

The record thereafter shows that, beginning in February 2005, 
the Veteran complained of various symptoms associated with 
his June 2003 surgery, including left ear hearing loss with 
pain and left ear fluid drainage and waxy buildup that 
required removal every three months.  Additionally, his VA 
medical records and lay statements reflect ongoing complaints 
of left muscle and neurological impairment manifested by a 
drooping left eyelid and a closing left eye, as well as loss 
of sensation and numbness extending from the tip of his left 
ear down his jaw line "to about three-quarters of the way to 
the jaw," and radiating to "just past the artery on the 
neck."  At his July 2006 videoconference hearing, the 
Veteran also stated that his left ear pain was exacerbated by 
his job as an outdoor security guard and that he had to miss 
a large amount of work due to this condition.  

In addition to his own written statements and testimony 
before the Board, the Veteran submitted correspondence from a 
co-worker and a friend indicating that, since his June 2003 
VA surgery, he has experienced severe left facial pain, which 
has affected his job performance and led to a rise in 
absenteeism.

The Board acknowledges that, at his July 2006 videoconference 
hearing, the Veteran indicated that he had once sought 
treatment for pain in his left ear area at the emergency room 
of a private hospital.  Thereafter, in accordance with the 
Board's July 2007 remand, the Appeals Management Center (AMC) 
sent correspondence to the Veteran requesting that he provide 
identifying information regarding his reported private 
medical treatment so that those additional medical records 
could be obtained.  However, the Veteran did not provide that 
information in response to the AMC's request.  Consequently, 
any additional information or evidence that may have been 
elicited in support of his claims has not been not obtained 
because of his own decision not to cooperate.  In this 
regard, the Board reminds the Veteran that the duty to assist 
in the development and the adjudication of claims is not a 
one-way street.  If a Veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).

The Veteran underwent a VA examination in May 2005 in which 
he reported experiencing "slight facial weakness" on his 
left side following his June 2003 VA surgery.  Additionally, 
the Veteran's aforementioned complaints of post-surgical left 
ear pain, left eye and eyelid problems, and loss of feeling 
on the left side of his face were recounted.  However, the VA 
examiner expressly noted that the Veteran's June 2003 VA 
surgical records were not available for review.

Physical examination revealed "some tenderness of the left 
temporomandibular joint."  While the ear canals were found 
to have a "little bit of wax," the tympanic membranes 
appeared normal.  Neurological examination showed the cranial 
nerves to be intact and was otherwise negative for any 
abnormalities.  Additionally, the Veteran's visual fields 
were shown to be full in confrontation, his pupils were equal 
and reactive to right, and his extraocular movements were 
full without nystagmus.   Funduscopic examination was normal, 
and there was no ptosis (drooping) of the eyelid found.  The 
Veteran's face was noted to "move symmetrically" and 
sensory examination revealed proprioception (a sense of the 
relative position of neighboring parts of the body).  In 
addition, facial sensation was normal to pinprick.  However, 
a "slight loss of sensation in the lower and anterior part 
of the left ear" was observed.  Hearing was shown to be 
intact "to vibration and other soft sounds."  Cerebellar 
testing was intact to finger nose testing.  Gait and jaw jerk 
were both normal.

Based upon the Veteran's statements and the results of the 
clinical evaluation, the VA examiner found that the Veteran 
manifested postoperative pain "which in large part could be 
due to temporomandibular joint dysfunction and also may be 
due to neuropathy of the greater auricular nerve and also 
sounds."  Additionally, the VA examiner noted that the 
Veteran's "mild gustatory sweating around the left ear" was 
"likely due to aberrant reinnervation from the greater 
auricular nerve."  Significantly, however, the VA examiner 
found no "evidence for loss of sensory or motor function" 
on the left side of the face.  While acknowledging that the 
gustatory sweating and "pain around the left ear" might be 
due to his June 2003 surgery, the examiner concluded that 
such complications were "commonly seen with these types of 
surgeries due to reintervention from the greater auricular 
nerve."

Pursuant to Board's July 2007 remand, the AMC requested that 
the May 2005 VA examiner review the Veteran's June 2003 VA 
surgical records and other pertinent clinical information 
from his claims folder and render an addendum opinion 
clarifying whether the Veteran's current post-operative 
symptoms met the criteria for compensation under 38 U.S.C.A. 
§ 1151.  

In the ensuing addendum opinion dated July 2008, the VA 
examiner indicated that he had reviewed the Veteran's 
surgical records and other pertinent clinical evidence, 
including the results of the prior May 2005 VA examination.  
Significantly, however, that examiner indicated that it was 
still his opinion that the post-operative complications 
reported by the Veteran could "reasonably be expected in a 
percentage of cases undergoing" a left superficial 
parotidectomy.  Moreover, the VA examiner expressly noted 
that he did "not see any evidence that there was any neglect 
or malpractice, carelessness, [or] lack of proper skill 
involved in this case," and that the medical records showed 
that "this is an ordinary risk of the care rendered by the 
VA in June of 2003."

The Board acknowledges that the Veteran has complained of 
hearing loss, pain, drainage and waxy buildup in his left 
ear, a drooping left eyelid and closing left eye, and loss of 
sensation on the left side of his face.  Additionally, the 
Board recognizes that the Veteran has been found on clinical 
examination to have postoperative pain, gustatory sweating 
around the left ear, and slight loss of sensation in the 
lower and anterior part of the left ear.  However, the VA 
examiner who examined the Veteran in May 2005, then reviewed 
his records and rendered an addendum opinion in July 2008, 
expressly found that there was no "evidence for loss of 
sensory or motor function" on the left side of the Veteran's 
face.  Additionally, the Veteran's cranial nerves were found 
to be intact, his visual fields were shown to be full in 
confrontation, his pupils were equal and reactive to right, 
his extraocular movements were full without nystagmus, and 
there was no ptosis (drooping) of the eyelid observed.  
Furthermore, the Veteran's hearing was found to be intact 
"to vibration and other soft sounds."  Most significantly, 
that VA examiner expressly determined that the clinical 
complications the Veteran developed as a result of his June 
2003 left superficial parotidectomy were "commonly seen with 
these types of surgeries" and did not reflect a lack of 
appropriate care.  Thus, the Board finds that those 
complications were reasonably foreseeable events.  

The Board concludes that there was no carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance on VA's part in furnishing medical 
treatment, and there was no evidence that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider.  As noted above, the 
clinical evidence of record reflects that the Veteran's 
informed consent was obtained prior to the June 10, 2003, 
superficial parotidectomy, and the Veteran himself 
acknowledges that he signed a consent form.  Immediately 
after that surgery, it was expressly noted that the Veteran 
had tolerated the procedure well, and no significant post-
operative complications were reported after the Veteran was 
discharged from inpatient care the following day.  Moreover, 
based on a review of the pertinent clinical evidence, 
including the VA surgical treatment records and subsequent VA 
medical records, the VA examiner opined that he did "not see 
any evidence that there was any neglect or malpractice, 
carelessness, [or] lack of proper skill involved in this 
case," and that any residual disability was consistent with 
"an ordinary risk of the care."  There is no competent 
contrary medical opinion of record.  Additionally, the 
clinical evidence of record and the Veteran's own statements 
reflect that the surgery was performed with his informed 
written consent.

The Board has considered the Veteran's contentions, and those 
of his friend and co-worker, that VA was careless and 
negligent with regard to the care provided during the June 
2003 surgery.  However, as laypersons, they lack the 
requisite medical expertise to offer a medical opinion, 
without competent substantiation.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

The weight of the credible evidence demonstrates that the 
Veteran's post-operative residuals were reasonably 
foreseeable consequences of his June 10, 2003, surgery and 
were not the result of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance on VA's 
part in furnishing medical treatment.  Therefore, 
compensation for benefits under 38 U.S.C.A. § 1151 is not 
warranted.  The Board finds that the preponderance of the 
evidence is against this claim, the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO and AMC sent correspondence in February 2005, 
June 2006, and October 2007, a rating decision in May 2005, 
and a statement of the case in September 2005.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the November 2008 supplemental statement of 
the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.











	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for left ear disability is denied.

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for a left eyelid disability is denied.

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for loss of sensation on the left side of the 
face is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


